DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/18/2022 and 11/30/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim 1 recites a phrase “the electrical sensor signal” at line 6 before introduction. There is lack of antecedent basis for this limitation in the claim.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOFFMAN et al. (US 20140368215).
Regarding claim 1, HOFFMAN discloses in figure(s) 2-6 A partial discharge transducer (para. 1 - partial discharge detection apparatus 12; figure 3), comprising:
a partial discharge, PD sensor (voltage sensing & processing circuitry 18,20,21 in fig. 3B) configured to sense a partial discharge event (para. 34 - voltage present at the tap 13 is applied to filters 178 and 180 whose outputs are respectively fed to A/D converters 182 and 184. The filter 178 coupled to A/D 182 may be used for measurement of partial discharge signals at the bushing tap) of an electrical system (bushing tap 13, bushing terminal 11; figs. 3-4); and

    PNG
    media_image1.png
    285
    451
    media_image1.png
    Greyscale

at least one light emitting device LED (LED @ an electric signal to fiber optic (FO) converter 23 or bushing monitor 25), in series with the PD sensor (18), the LED configured to:
receive the electrical sensor signal from the PD sensor (18); and
generate a light signal (light signal @ 23,25; para. 36 - ight output signals from module 23 are then coupled via optic fiber cables to a monitoring electronic system 25) in response to the electrical sensor signal (electrical Tx signal from 18).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 4245187).
Regarding claim 1, Wagner discloses in figure(s) 1-2 A partial discharge transducer (abs. - apparatus for determining the presence of partial discharge activity (corona); figure 2), comprising:
a partial discharge, PD sensor (current probe 20; figure 2) configured to sense a partial discharge event of an electrical system (abs. –  identification of the corona source in a capacitor matrix); and

    PNG
    media_image2.png
    406
    508
    media_image2.png
    Greyscale

at least one light emitting device (LED) ( LED 42; figure 2), in series with the PD sensor (20), the LED configured to:
receive the electrical sensor signal from the PD sensor (abs. - current probe coupled to the high potential side of the capacitor detects corona discharge current signals that are fed to a bandpass filter); and
generate a light signal in response to the electrical sensor signal (abs. - encoded by a voltage controlled oscillator and then converted to light).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashikian et al. (US 5530364; hereinafter Mashikian).
Regarding claim 1, Mashikian discloses in figure(s) 4-5 and 13 a partial discharge transducer, comprising: 
a partial discharge (PD) sensor (PD sensor 30; figure 4) configured to sense a partial discharge event (col. 5 lines 9-12 :- detect a partial discharge (PD) fault site 24; figure 4) of an electrical system (power line 10); and 


    PNG
    media_image3.png
    734
    327
    media_image3.png
    Greyscale

at least one light emitting device (LED) (display 42, LED 108 with switch; figures 4,13) in series with the PD sensor (30 and output 102 of signal conditioning circuit 38), the LED configured to: 
receive the electrical sensor signal (amplifier 36 input or electrical circuit 38 output 102 in figures 13,4) from the PD sensor (30); and 
generate a light signal (display 42, LED 108 output; figures 4,13) in response to the electrical sensor signal (@36/38; col. 6 lines 38-41 :-  output of a signal conditioning circuit 38 is then fed to a logic circuit 40 which operates an audible and visual display 42 to alert the operator to the exact location of the PD site 24); 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868